Name: Council Regulation (EEC) No 1302/84 of 7 May 1984 amending Regulation (EEC) No 2968/83 introducing a common measure for the acceleration of collective irrigation operations in Greece
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural structures and production;  Europe; NA
 Date Published: nan

 No L 125/6 Official Journal of the European Communities 12. 5 . 84 COUNCIL REGULATION (EEC) No 1302/84 of 7 May 1984 amending Regulation (EEC) No 2968/83 introducing a common measure (or the acceleration of collective irrigation operations in Greece HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation (EEC) No 2968/83 is hereby replaced by the following : 4Article 6 1 . The duration of the common measure shall be limited to two years from 1 January 1984. 2. The estimated cost of the common measure to the Fund shall be 17 million ECU.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas, pending the decisions to be taken by the Council concerning the future structural development of agriculture in Greece, Regulation (EEC) No 2968/83 (2) introduced a common measure aimed at improving the unbalanced water supply situation in that Member State ; Whereas the Community effort in this field should be continued and reinforced in 1985 ; whereas the common measure should therefore be extended for one year, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1984. For the Council The President M. ROCARD (') Opinion delivered on 1 3 April 1984 (not yet published in the Official Journal). O OJ No L 293, 25 . 10 . 1983, p. 5 .